67 F.3d 289NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Appellee,v.Matthew J. ZSOFKA, Defendant, Appellant.
No. 95-1289.
United States Court of Appeals, First Circuit.
Oct. 3, 1995.

Matthew J. Zsofka on brief pro se.
Paul M. Gagnon, United States Attorney, Paul J. Andrews, Trial Attorney, U.S. Department of Justice, New England Bank Fraud Task Force, and Deborah M. Smith, Director, New England Bank Fraud Task Force, on brief for appellee.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
Per Curiam.


1
The defendant, Matthew J. Zsofka, was convicted of bank fraud, false statements, and conspiracy in an alleged scheme to obtain mortgages from a federally insured bank by falsely representing that the borrowers had made 20 per cent cash payments.  18 U.S.C. Secs. 371, 1014, 1344.  Zsofka chose not to appeal, although we affirmed on the appeal of a co-conspirator in United States v. LaCroix, 28 F.3d 223, 225 (1st Cir.1994), which describes the fraudulent scheme.


2
LaCroix, Zsofka, and another co-conspirator filed motions for a new trial, asserting the existence of newly discovered evidence and the withholding of exculpatory evidence by the government.  In the order now appealed from by Zsofka, the district judge denied the requests for a new trial in a thorough and well-reasoned 16-page decision.  We affirm on Zsofka's appeal substantially for the reasons stated by the district court.


3
We decline to consider Zsofka's argument, made for the first time on appeal, that transcripts from the trials of other defendants support Zsofka's request for a new trial.  Issues not argued in the district court cannot be raised for the first time on appeal.  United States v. Mariano, 963 F.2d 1150, 1158 n. 9 (1st Cir.1993).  Since this argument will not be considered, we dismiss as moot Zsofka's request that we take judicial notice of the transcripts of the other trials.